Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

Claims 1 and 3-16 are pending and have been amended. Claims 2 and 17 have been cancelled. Claim 1 has been amended. Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

All prior rejections are maintained for the reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

Claims 1,3-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Defago (US 3,995,992) in view of Chervin (US 2006/0021163) as evidenced by The Physical Properties of Hydroxyethyl Cellulose (https://celluloseether.com/physical-properties-of-hydroxyethyl-cellulose/).
Defago teaches coating inert carriers of three dimensional stable sheets and can consist of varied materials for which the dyes have no affinity (column 7, lines 10-20) with compositions comprising 0.01-80 percent by weight dye and 0.5-50 percent by weight binder (column 8, lines 23-34). Defago teaches using cationic (basic dyes with pH greater than 7-14) and azo dyes which transfer when exposed to temperatures between 80-220 degrees C (column 3, lines 40-66). Defago teaches using dye mixtures (column 5, lines 46-48). Defago teaches the binders can be water soluble compounds selected from alginate, modified celluloses, particularly hydroxyethyl cellulose, or polyvinyl alcohol which are nonionic (column 7, lines 39-52). Defago teaches the binders are thickening agents (column 7, lines 26-27). The Physical Properties of Hydroxyethyl Cellulose document provides evidence that hydroxyethyl cellulose is soluble in hot or cold water and therefore would be soluble at temperatures greater than 25 degrees C as this is room temperature and hot water would be greater than room temperature. 
Defago does not teach the inert carrier is a nonwoven viscose/polyester
	Chervin teaches that sublimation inks can be effectively printed on woven or nonwoven fabric carriers (abstract, paragraph 0023, 0019) comprising polyester and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dye transfer sheets of Defago by using a nonwoven flat sheet substrate comprising polyester and viscose fibers and a black dye because Chervin teaches the nonwoven polyester/viscose fabric sheets are effectively formable around substrates to which the dyes need to be transferred and black dyes are known to be transferred in these processes. Regarding the limitation wherein the dye can be released in aqueous solution at temperatures of from 25-95 degrees C, they would be capable to transfer in the claimed temperature range in any medium including aqueous media as exposure to the temperature range would trigger their release and Defago teaches the binders are water soluble and hydroxyethyl cellulose is soluble above 25 degrees C. . The dye must be capable of release but does not have to be released in this manner as the claim is a product claim and not a method claim. It would have been obvious to one of ordinary skill in the art to select dyes of pH of approximately 7 to approximately 11 because the dyes of Defago can be cationic or basic dyes which are selected from those in the basic range of above 7 to 14.

Claims 1, 3-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Defago (US 3,995,992) in view of Chervin (US 2006/0021163) and further in view of the polyvinyl alcohol compound summary. 

Defago does not teach the inert carrier is a nonwoven viscose/polyester, the solubility temperature or pH of the polyvinyl alcohol. 
Chervin teaches that sublimation inks can be effectively printed on woven or nonwoven fabric carriers (abstract, paragraph 0023, 0019) comprising polyester and viscose fibers (paragraph 0019). Chervin teaches using black disperse dyes as the sublimation dye (paragraph 0030). Chervin teaches this nonwoven substrate comprising polyester and viscose fibers is effective in transferring disperse dyes to the substrate which is to receive the dye. 
The polyvinyl alcohol compound summary teaches that polyvinyl alcohol has a pH of 5.0-6.5 (page 12 to page 13) and that polyvinyl alcohol is soluble in water in hot or cold 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dye transfer sheets of Defago by using a nonwoven flat sheet substrate comprising polyester and viscose fibers and a black dye because Chervin teaches the nonwoven polyester/viscose fabric sheets are effectively formable around substrates to which the dyes need to be transferred and black dyes are known to be transferred in these processes. Regarding the limitation wherein the dye can be released in aqueous solution at temperatures of from 25-95 degrees C, they would be capable to transfer in the claimed temperature range in any medium including aqueous media as exposure to the temperature range would trigger their release and Defago teaches the binders are water soluble and polyvinyl alcohol is soluble above 25 degrees C. . The dye must be capable of release but does not have to be released in this manner as the claim is a product claim and not a method claim. It would have been obvious to one of ordinary skill in the art to select dyes of pH of approximately 7 to approximately 11 because the dyes of Defago can be cationic or basic dyes which are selected from those in the basic range of above 7 to 14.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Defago and Chervin by selecting the claimed pH ranges of binding agents because the polyvinyl alcohol compound summary . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Defago (US 3,995,992) in view of Chervin (US 2006/0021163) and the polyvinyl alcohol compound summary and further in view of Arita (JP02003277655). 
Defago, Chervin and the polyvinyl alcohol compound summary are relied upon as set forth above.
Defago, Chervin and the polyvinyl alcohol compound summary do not specify two binding agents with two pH ranges. 
Arita teaches alginate used in inks has a pH of 7 (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Defago, Chervin and the polyvinyl alcohol compound summary by selecting the claimed pH ranges of binding agents because the polyvinyl alcohol compound summary teaches polyvinyl alcohol has a pH of 5-6.and Arita teaches alginate used in inks has a pH of 7. Accordingly, the agents taught in Defago already have the claimed pH values. 


Response to Arguments
Applicant's arguments filed regarding Defago in view of Chervin as they relate to the new rejections above have been fully considered but they are not persuasive. The examiner argues applicant’s claims are to a product with a structure of a nonwoven flat .
Defago teaches coating inert carriers of three dimensional stable sheets and can consist of varied materials for which the dyes have no affinity (column 7, lines 10-20) with compositions comprising 0.01-80 percent by weight dye and 0.5-50 percent by weight binder (column 8, lines 23-34) wherein the binder can be water soluble binders which are all soluble at the claimed temperature range, particularly hydroxyethyl cellulose or polyvinyl alcohol, which are soluble at or above room temperature which meets the claimed limitation of 25 degrees C or above. The product contains all the same elements of applicant’s claimed product but rather does not disclose the intended use which is just a capability and not an additional claim limitation ion a product claim. A similar product with a similar coating of with the same water soluble binding agents capable of dissolving in water at the claimed temperatures, the same dyes in the same concentration would be capable of the same intended use as they have a similar structure and as soon as the water soluble binder dissolves in contact with aqueous solution the dye will be released from the binder and the carrier. The product of Defago is capable of the same dyeing or dye refreshing as the instant invention, but the claims are to the product and not how the product is used. 
The temperatures disclosed by Defago are for sublimation of the dye and are methods for a different use and therefore not relevant, but the substrate of Defago under In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Defago makes no mention that the binders cannot be water soluble, to refers only to the melting properties, and chemical reactions with air or themselves. It is the examiner’s central position that applicant is only arguing the methodology for the intended use of the product, not the actual structure of the product itself. Defago teaches the same product even if it is not used for the same purpose and if put in water the same product would perform in the same manner. Defago further doesn’t teach that the dyes cannot be water soluble rather just requires dyes and using the black azo dyes is obvious since Chervin teaches they are also used in sublimation transfer sheets. Substituting one dye for another dye in a similar transfer sheet is obvious. Again, the black azo dye would also be released from the water soluble binder under dissolution conditions from exposure to aqueous solution.
The examiner repeats arguments that the product claim does not need a dissolving step which releases the at least one dye as the claim is a product and not a method. Defago teaches the coated substrates which have a water soluble coating which is capable of dissolving in the same temperature range and a dye which is capable of being released. Therefore the structural limitations of the product are met, and while the 
It is the examiner’s position that the claims are directed to dye loaded carriers and the “for dyeing or refreshing textiles” is intended use as the structure of the coloring product is met by Defago in view of Chervin and capable of this utility but the method is not required in a product claim. Nonwoven carrier products loaded with dyes releasable in aqueous solution at the claimed temperatures are obvious given the disclosure of the prior art. The intended use is only a capability in which any nonwoven carrier loaded with the claimed dyes can perform. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761